Citation Nr: 0124139	
Decision Date: 10/04/01    Archive Date: 10/09/01

DOCKET NO.  98-20 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  




REPRESENTATION

Appellant represented by:	AMVETS






WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1967 to 
October 1969.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
RO.  

The Board remanded the case for due process development in 
March 1999.  

In July 2001, a hearing was held by the undersigned Member of 
the Board, sitting at the RO.  The appellant is the mother of 
the deceased veteran.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2001).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999),withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

An amended Certificate of Death shows that the veteran died 
on July 23, 1997 as the result of acute mixed drug 
intoxication.  It was noted that he had ingested medications 
and alcohol at his home.  An autopsy was noted to have been 
performed, but records referable to this protocol are not on 
file for review.  

During her hearing before this Member of the Board in July 
2001, the appellant testified that the veteran died as the 
result of an overdose of medication taken for his service-
connected PTSD.  She noted that the veteran had been 
hospitalized at the Hartford Hospital about one week prior to 
his death.  A review of the claims file shows that these 
reports are not of record.  

Additionally, the appellant testified that the veteran was 
treated, for his service-connected PTSD, at various VA 
facilities prior to his death, including West Haven, 
Newington, and North Hampton.  It does not appear that any of 
these VA records have been associated with the claims folder.  

It is pertinent to note in this regard that a September 1997 
letter from one of the veteran's treating VA physicians 
reflected that the psychiatry service would undertake a 
review of his treatment and file.  A review of the record 
does not show that any report referable to this review has 
been associated with the claims folder.  This should be 
clarified for the purpose of this appeal.  

For the foregoing reasons, the claim is REMANDED to the RO 
for the following actions:

1.  The RO should take appropriate steps 
to contact the appellant in order to 
request that she identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated the 
veteran for his service-connected PTSD.  
After obtaining any necessary 
authorization, the RO should obtain 
copies of pertinent treatment records 
identified by the appellant in response 
to this request, which have not been 
previously secured.  The RO should 
specifically attempt to obtain the 
Hartford Hospital report, as well as the 
VA records, as indicated hereinabove.  

2.  The RO should also specifically 
contact the VA facility at West Haven, in 
an attempt to obtain any record of a file 
review, conducted by the Psychiatry 
Service, as noted in the September 1997 
letter from the Director of the VA 
Connecticut Healthcare System.  

3.  Then, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  

4.  After completing the action requested 
above and after undertaking any 
additional development deemed 
appropriate, the RO should review the 
appellant's claim.  If the benefit sought 
on appeal is not granted, the appellant 
and her representative should be provided 
with a Supplemental Statement of the Case 
and afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); see also Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  

